

Exhibit 10.31


FORM OF AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS AGREEMENT, effective December 1, 2017, is made by and between Armstrong
Flooring, Inc., a Delaware corporation (the “Company”), and ___________________
(the “Executive”).
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.    Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through August 31, 2020; provided, however,
that commencing on September 1, 2019 and each September 1 thereafter, the Term
shall automatically be extended for one additional year unless, not later than
the preceding May 30, the Company or the Executive shall have given notice not
to extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire twenty four (24)
months following the date on which such Change in Control occurred.


3.    Company’s Covenants Summarized. In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s covenants
set forth in Section 4 hereof, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described herein. No Severance Payments shall be payable
under this Agreement unless there shall have been (or, under the terms of the
second sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.


4.    The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, or (iii) the
date of termination of the Executive’s employment for any reason.




5.    Compensation Other Than Severance Payments.


1



--------------------------------------------------------------------------------






5.1    Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full‑time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive experiences a separation from service
from the Company by reason of the Executive’s Disability.


5.2    If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.


5.3    If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post‑termination compensation and benefits as
such payments become due. Such post‑termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.


6.    Severance Payments.


6.1    Subject to Section 6.2 hereof, if (i) the Executive’s employment is
terminated following a Change in Control and during the Term, other than (A) by
the Company for Cause, (B) by reason of death or Disability, or (C) by the
Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
(“Severance Payments”), in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof; provided, however, that, in the
case of clauses (A), (B), (C), (D) and (F) below, Executive shall have executed
a release of claims substantially in the form attached as Exhibit A hereto and
such release shall become effective within sixty (60) days following the Date of
Termination (or the date of the Change in Control in the case of such a
termination of employment described in the next sentence). For purposes of this
Agreement, the Executive’s employment shall be deemed to have been terminated
following a Change in Control by the Company without Cause or by the Executive
with Good Reason, if (i) the Executive’s employment is terminated by the Company
without Cause prior to a Change in Control (but only if a Change in Control
occurs no later than six (6) months following the Executive’s termination of
employment) and such termination was at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control, (ii) the Executive terminates his employment for
Good Reason prior to a Change in Control (but only if a Change in Control occurs
no later than six (6) months following the Executive’s termination of
employment) and the circumstance or event which constitutes Good Reason occurs
at the request or direction of such Person, or (iii) the Executive’s employment
is terminated by the Company without Cause or by the Executive for Good Reason
and such termination or the circumstance or event which constitutes Good Reason
is otherwise in connection with or in anticipation of a Change in Control (but
only if a Change in Control occurs no later than six (6) months following the
Executive’s termination of employment).




2



--------------------------------------------------------------------------------




(A)    In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two (2) times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus under the Annual Incentive Plan or any other annual
incentive compensation plan adopted by the Company in which the Executive
participates in respect of the fiscal year in which occurs the Date of
Termination or, if higher, such target annual bonus in effect immediately prior
to the first occurrence of an event or circumstance constituting Good Reason.


(B)    For the twenty four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after-tax cost to the Executive than the after-tax cost to the
Executive immediately prior to such date or occurrence; provided, however, that
(i) the Executive’s and his qualified dependents’ COBRA eligibility period shall
include the period during which the Company is providing benefits under this
subsection (B); (ii) unless the Executive consents to a different method (or
elects COBRA coverage at applicable COBRA rates), such health insurance benefits
shall be provided through a third-party insurer; and (iii) the Executive shall
be responsible for the payment of premiums for such benefits in the same amount
as active employees of the Company. Benefits otherwise receivable by the
Executive pursuant to this Section 6.1(B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the twenty four (24) month period following the Executive’s termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
after tax cost of such benefits to the Executive over such cost immediately
prior to the Date of Termination or, if more favorable to the Executive, the
first occurrence of an event or circumstance constituting Good Reason.
Notwithstanding the foregoing, in the event that the Executive’s employment is
terminated under circumstances described in the second sentence of Section 6.1,
on the sixtieth (60th) day following the Change in Control the Company shall pay
or reimburse the Executive for any amounts or benefits it would have been
required to pay or provide to the Executive under this Section 6.1(C) during the
period prior to the Change in Control, determined as if the Change in Control
occurred on the Date of Termination.


(C)    Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to the Executive an amount, in cash, equal to
the sum of (i) any unpaid incentive compensation which has been allocated or
awarded to the Executive for a completed fiscal year preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of Executive’s
target bonus for the year in which the Date of Termination occurs (or the target
in effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason), calculated by multiplying such target bonus by the
fraction obtained by dividing the number of full months and any fractional
portion of a month during such year through the Date of Termination by twelve
(12).


(D)    If the Executive would have become entitled to benefits under the
Company’s post-retirement health care or life insurance plans (as in effect
immediately prior to the Date of Termination (or, if more favorable to the
Executive, such plans as in effect immediately prior to the first occurrence of
an event or circumstance constituting Good Reason)) had the Executive’s
employment terminated at any time during the period of twenty four (24) months
after the Date of Termination, the Company shall provide such post-retirement
health care or life insurance benefits to the Executive (subject to any employee
contributions required under the terms of such plans in the same amounts as
active employees of the Company) commencing on the


3



--------------------------------------------------------------------------------




later of (i) the date that such coverage would have first become available or
(ii) the date that benefits described in subsection (B) of this Section 6.1
terminate.


(E)    The Company shall pay the Executive, no later than thirty (30) days
following the Date of Termination, at a daily salary rate based upon the
Executive’s annual base salary in effect immediately prior to the Date of
Termination (or immediately prior to any reduction resulting in a termination
for Good Reason, if applicable), a lump sum amount equal to all earned but
unused vacation days through the Date of Termination.


(F)    The Company shall pay, no later than the last day of the calendar year in
which they are incurred, the reasonable fees and expenses of a full service
nationally recognized executive outplacement firm until the earlier of the date
the Executive secures new employment or the date which is twenty four (24)
months following the Executive’s Date of Termination; provided that in no event
shall the aggregate amount of such payments exceed $30,000.


(G)    All unvested equity awards held by the Executive on the Date of
Termination (or the date of the Change in Control in the event of the
Executive’s termination under circumstances described in the second sentence of
Section 6.1) shall immediately vest, all restrictions thereon shall lapse, and
any performance-based awards shall be deemed to have been earned at the target
level set forth in the applicable award agreement for any performance period not
then completed and all earned but unvested performance-based awards, including
those deemed to be earned pursuant to this sentence, shall immediately vest. All
such equity awards other than options (addressed in the immediately following
sentence) shall be settled and paid to the Executive within five (5) days
following the Executive’s Date of Termination. Any option, including those that
become vested and exercisable pursuant to this Section 6.1(G), held by the
Executive shall remain exercisable for a period ending on the later of (x) the
fifth anniversary of the Date of Termination (or the fifth anniversary of the
Change in Control in the event of the Executive’s termination under
circumstances described in the second sentence of Section 6.1) or (y) the last
date that such option otherwise would be exercisable under the terms of the
option agreement or the plan pursuant to which such option was granted;
provided, that in no event shall any option be exercisable after the expiration
of the original term of such option. If any of the Executive’s equity awards
were forfeited prior to a Change in Control following the Executive’s
termination under circumstances described in the second sentence of Section 6.1
but prior to the date of a Change in Control, the Company shall, within thirty
(30) days following the date of the Change in Control, make a lump sum cash
payment to the Executive in respect of such Executive’s equity awards that have
not previously vested in an amount equal to (A) in the case of restricted
shares, performance restricted shares, restricted stock units or performance
restricted stock units, the aggregate Fair Market Value of the shares of Company
stock underlying the applicable award and (B) in the case of an option, the
excess of the Fair Market Value of a share of the Company’s stock over the
exercise price of such option, in each case determined as of the date of the
Change in Control without taking into account any restrictions thereon.
Notwithstanding the foregoing, to the extent any equity awards constitute
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, such awards shall be settled on the earliest date that would be permitted
under Section 409A of the Code without incurring penalty or accelerated taxes
thereunder.


6.2    (A)    Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
Excise Tax, then, after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement, the portion of the Total Payments that does not constitute
deferred compensation within the meaning of section 409A of the Code shall first
be reduced and the portion of the Total Payments that does constitute deferred
compensation within the meaning of section 409A of the Code shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net


4



--------------------------------------------------------------------------------




amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (iii)
the value of any non‑cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by the Auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.
(C)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). If the Executive objects to the Company’s calculations, the Company
shall pay to the Executive such portion of the Severance Payments (up to 100%
thereof) as the Executive determines is necessary to result in the proper
application of subsection A of this Section 6.2.
6.3    Subject to the provisions of Section 17 hereof, the payments provided for
in subsections (A) and (C) of Section 6.1 hereof shall be made on the sixtieth
(60th) day following the Date of Termination; and in the event the Executive
becomes entitled to Severance Payments due to a termination described in the
second sentence of Section 6.1, such payments shall be made on the sixtieth
(60th) day following the Change in Control. Notwithstanding the above, to the
extent the Executive is terminated (i) following a Change in Control but prior
to a change in ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company (within the meaning of
section 409A of the Code) or (ii) prior to a Change in Control in a manner
described in the second sentence of Section 6.1, to the extent required to avoid
accelerated taxation and/or tax penalties under section 409A of the Code,
amounts payable to the Executive hereunder, to the extent not in excess of the
amount that the Executive would have received under any other pre-Change in
Control severance plan or arrangement with the Company had such plan or
arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to the
Executive in accordance with the provisions of this Section 6.3.


6.4    The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require;
provided that in no event will payment be made for requests that are submitted
later than December 15th of the year following the year in which the expense is
incurred.




7.    Termination Procedures and Compensation During Dispute.


5



--------------------------------------------------------------------------------






7.1    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three‑quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.


7.2    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full‑time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).


8.    Restrictive Covenants


8.1    During the Executive’s employment with the Company and for a period of
eighteen (18) months thereafter:


(A)    the Executive shall not, directly for the Executive or any third party,
except on behalf of the Company or its affiliates, become engaged in any
business or activity which is directly in competition with any services or
products sold by, or any business or activity engaged in by, the Company or any
of its affiliates; provided, however, that this provision shall not restrict the
Executive from owning or investing in publicly traded securities, so long as the
Executive’s aggregate holdings in such company do not exceed 2% of the
outstanding equity of such company and such investment is passive;
(B)    the Executive shall not, directly for the Executive or any third party,
except on behalf of the Company or its affiliates, (i) (A) solicit business from
any person who was a customer of the Company or any of its affiliates during the
period of the Executive’s employment hereunder or who was within the 6 month
period prior to such solicitation, or (B) solicit potential customers who are or
were identified through leads developed during the course of the Executive’s
employment with the Company, in each case, with whom the Executive was involved
as part of the Executive’s job responsibilities during the Executive’s
employment with the Company, or regarding whom the Executive learned
confidential information during the Executive’s employment with the Company, or
(ii) otherwise divert or attempt to divert any existing business of the Company
or any of its affiliates; and


(C)    the Executive shall not, directly for the Executive or any third party,
except on behalf of the Company or its affiliates, (i) solicit, induce, recruit
or cause another person in the employment of the Company or any of its
affiliates to terminate such employee’s employment, or (ii) hire or retain any
person who is, or within the 6 month period prior to such hiring or retention
was, an employee of the Company or any of its affiliates.


8.2    The Executive agrees that he will not, while employed with the Company or
at any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any confidential
information or trade secrets concerning the business of the Company, including,
without limiting the generality of the foregoing, any


6



--------------------------------------------------------------------------------




customer lists or other customer identifying information, the techniques,
methods or systems of the Company’s operation or management, any information
regarding its financial matters, or any other material information concerning
the business of the Company, its manner of operation, its plans or other
material data. The provisions of this Section 8.2 shall not apply to (i)
information that is public knowledge other than as a result of disclosure by the
Executive in breach of this Section 8.2; (ii) information disseminated by the
Company to third parties in the ordinary course of business; (iii) information
lawfully received by the Executive from a third party who, based upon inquiry by
the Executive, is not bound by a confidential relationship to the Company, or
(iv) information disclosed under a requirement of law or as directed by
applicable legal authority having jurisdiction over the Executive.


8.3    The Executive agrees that he will not, while employed with the Company or
at any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, disparage or criticize the Company, or otherwise speak
of the Company, in any negative or unflattering way to anyone with regard to any
matters relating to the Executive’s employment by the Company or the business or
employment practices of the Company. The Company agrees that it will not, in any
fashion, form or manner, either directly or indirectly, disparage or criticize
the Executive or otherwise speak of the Executive in any negative or
unflattering way to anyone with regard to any matters relating to the
Executive’s employment with the Company.


8.4    Pursuant to 18 U.S.C. § 1833(b), the Executive will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company that (i) is made (A) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to the Executive’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive (x) files any document containing the trade
secret under seal, and (y) does not disclose the trade secret, except pursuant
to court order.  Nothing in this Agreement, or any other agreement that the
Executive has with the Company, (I) is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section, or (II) prohibits (A) statements reasonably necessary
to be made in any judicial, administrative or arbitral proceeding, (B) internal
communications between and among the employees of the Company with a job-related
need to know about this Agreement or matters related to the administration of
this Agreement, or (C) voluntary communications by employees or former employees
with the Securities and Exchange Commission or other authorities regarding
possible violations of law or from recovering a Commission whistleblower award
as provided under Section 21F of the Securities Exchange Act of 1934.


8.5    The Executive understands that in the event of a violation of any
provision of this Section 8, the Company shall have the right to (i) seek
injunctive relief, in addition to any other existing rights provided in this
Agreement or by operation of law, without the requirement of posting bond and
(ii) stop making any future payments or providing benefits under this Agreement.
The remedies provided in this Section 8.5 shall be in addition to any legal or
equitable remedies existing at law or provided for in any other agreement
between the Executive and the Company or any of its affiliates, and shall not be
construed as a limitation upon, or as an alternative or in lieu of, any such
remedies. If any provisions of Section 8 shall be determined by a court of
competent jurisdiction to be unenforceable in part by reason of it being too
great a period of time or covering too great a geographical area, it shall be in
full force and effect as to that period of time or geographical area determined
to be reasonable by the court.


8.6    The Executive acknowledges that the provisions of Section 8 shall extend
to any business that becomes an affiliate of or successor to the Company or any
of its affiliates on account of a Change in Control or otherwise.


9.    Requirement of Release. Notwithstanding anything in this Agreement to the
contrary, the Executive’s entitlement to any payments other than the Executive’s
accrued but unpaid base compensation and any accrued but unpaid or otherwise
vested benefits under any benefit or incentive plan determined at the time of
the Executive’s termination of employment shall be contingent upon the Executive
having executed a release substantially


7



--------------------------------------------------------------------------------




in the form attached as Exhibit A hereto and such release becoming effective
within sixty (60) days after the Date of Termination (or the date of the Change
in Control in the event of a termination described in the second sentence of
Section 6.1). If such release does not become effective within the time period
prescribed above, the Company’s obligations under Section 6.1 (other than
Section 6.1(E)) shall cease immediately.


10.    No Mitigation. The Company agrees that the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Section 6.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.


11.    Successors; Binding Agreement.


11.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


11.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.


12.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


To the Company: Armstrong Flooring, Inc.
2500 Columbia Avenue
Lancaster, Pennsylvania 17604
Attention: General Counsel


                        
13.    Miscellaneous; Amendment of Related Agreements.


13.1    No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or of any lack of compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event
that, following a Change in Control, the Executive’s employment with the Company
is terminated by the Company other than for Cause or by the Executive for Good
Reason. The validity, interpretation, construction and


8



--------------------------------------------------------------------------------




performance of this Agreement shall be governed by the laws of the State of
Pennsylvania. All references to sections of the Exchange Act or the Code shall
be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 hereof) shall survive such expiration.


14.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


16.    Settlement of Disputes; Arbitration.


16.1    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.


16.2    Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Lancaster County,
Pennsylvania in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.


17.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under section 409A of the Code, the Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement until
such time as the Executive is considered to have incurred a “separation from
service” from the Company within the meaning of section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of section 409A of the
Code, and any payments that are due within the “short term deferral period” as
defined in section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required to
avoid the application of an accelerated or additional tax under section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following the
Executive’s termination of employment (or upon the Executive’s death, if
earlier). The Company is entitled to determine whether any amounts under this
Agreement are to be suspended or delayed pursuant to the foregoing sentence, and
the Company shall have no liability to the Executive for any such determination
or any errors made by the Company in identifying the Executive as a specified
employee. Any amounts so suspended shall earn interest thereon, if applicable,
calculated based upon the then prevailing monthly short-term applicable federal
rate. Notwithstanding the foregoing, to the extent that the foregoing applies to
the provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefor were paid by the Executive, the
Executive shall pay the full cost of premiums for such welfare benefits during
the six-month period and the Company shall pay the Executive an amount equal to
the amount of such premiums paid by the Executive during such six-month period
on the first business day of the month following the expiration of the


9



--------------------------------------------------------------------------------




six-month period referred to above. To the extent required to avoid an
accelerated or additional tax under section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.


18.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


(A)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(B)    “Auditor” shall have the meaning set forth in Section 6.2 hereof.


(C)    “Base Amount” shall have the meaning set forth in section 280G(b)(3) of
the Code.


(D)    “Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under
the Exchange Act.


(E)    “Board” shall mean the Board of Directors of the Company.


(F)    “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 7.1 hereof) after a demand for
substantial performance is delivered to the Executive by the Board which demand
specifically identifies the manner in which the Board believes the Executive has
not substantially performed such duties; (ii) the deliberate engaging by the
Executive in gross misconduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise; or (iii) the Executive’s conviction of, or
plea of guilty or nolo contendere to, a felony or any criminal charge involving
moral turpitude. For the purposes of this Agreement, no act, or failure to act,
on the part of the Executive shall be considered “deliberate” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that such action or omission was in the best interests of the Company.


(G)    A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:


(I)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (III)
below; or


(II)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or;




10



--------------------------------------------------------------------------------




(III)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 35% or more of the combined voting power of the
Company’s then outstanding securities; or


(IV)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the entity to which such assets are sold or disposed
or any parent thereof.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


(H)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(I)    “Company” shall mean Armstrong Flooring, Inc. and, except in determining
under Section 18(G) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


(J)    “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.


(K)    “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full‑time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full‑time performance of the Executive’s duties.


(L)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(M)    “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.


(N)    “Executive” shall mean the individual named in the first paragraph of
this Agreement.


(O)    “Fair Market Value” shall have the meaning ascribed to such term in the
Company’s 2011 Long-Term Incentive Plan or its successor plan.


(P)    “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after


11



--------------------------------------------------------------------------------




any Change in Control, or prior to a Change in Control under the circumstances
described in the second sentence of Section 6.1 hereof (treating all references
in paragraphs (I) through (VII) below to a “Change in Control” as references to
a “Potential Change in Control”), of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described below, such act or failure to act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof:


(I)    a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to the Executive of duties or
responsibilities that are materially inconsistent with those in effect
immediately prior to the Change in Control; including, without limitation, if
the Executive was, immediately prior to the Change in Control, an executive
officer of a public company, any such alteration attributable to the Executive
ceasing to be an executive officer of a public company;


(II)    a reduction of ten percent (10%) or more by the Company in the
Executive’s annual base salary as in effect on the date hereof or as the same
may be increased from time to time except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;
 
(III)    the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Executive to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;


(IV)    the failure by the Company to continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable in terms of compensation opportunity
(“materially less favorable” shall be a reduction of ten percent (10%) or more
in the compensation opportunity), as existed immediately prior to the Change in
Control except for across-the-board compensation plan reductions similarly
affecting all senior executive officers of the Company;


(V)    the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s retirement, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits (a “material
reduction” shall be a reduction of ten percent (10%) or more in the value of the
aggregate benefits), or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of the Change in Control except for (i)
across-the-board benefit reductions similarly affecting all senior executive
officers of the Company or (ii) reduction or elimination of Executive’s annual
comprehensive “executive” physical examinations, financial planning or other
perquisites;


(VI)    a material breach by the Company of its obligations under this
Agreement; or


(VII)    any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective; or


12



--------------------------------------------------------------------------------






(VIII)    failure of the Company to obtain assumption and agreement by a
successor of the Company to perform this Agreement as provided in Section 11.1


The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. In no event will the Executive have Good Reason to
terminate employment unless such act or failure to act results in a material
negative change to the Executive’s employment that has not been cured within 30
days after a Notice of Termination is delivered by the Executive to the Company.
The Executive must also provide notice to the Company of the Good Reason
condition within ninety (90) days of the initial existence of such condition.
(Q)    “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.


(R)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(S)    “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


(I)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;


(II)    the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;


(III)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 30% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or


(IV)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(T)    “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.


(U)    “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.


(V)    “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(W)    “Total Payments” shall mean those payments so described in Section 6.2
hereof.


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ARMSTRONG FLOORING, INC.






By:________________________________
Name: Donald R. Maier
Title: President and Chief Executive Officer








___________________________________
__________________
EXECUTIVE


14



--------------------------------------------------------------------------------








EXHIBIT A
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the “Release”) is made as of this                   day
of                        ,                  , by and between _______________
(“Executive”) and Armstrong Flooring, Inc. (the “Company”).
1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Amended
and Restated Change in Control Severance Agreement between Executive and the
Company dated as of December 1, 2017 (the “Change in Control Agreement”),
Executive, for himself or herself, his or her successors and assigns, executors
and administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Executive’s employment relationship with the Company or any of the
Releasees, or the termination of Executive’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the Change in
Control Agreement; (iii) arising under any federal, local or state statute or
regulation, including, without limitation, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, and/or the applicable state
law against discrimination, each as amended; (iv) relating to wrongful
employment termination or breach of contract; or (v) arising under or relating
to any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: (i) the Executive’s ability to enforce the
provisions of Sections 6.1(B), (D) and (F) of the Change in Control Agreement,
(ii) any direct or indirect holdings of equity in Armstrong Flooring, Inc. or
any vested awards (or awards which may vest) which Executive has under any
equity, equity-based, stock option or similar plan, agreement or program, which
equity and awards shall be subject to all the terms and conditions of such
documents; (iii) any claims for accrued and vested benefits under any of the
Company’s employee retirement and welfare benefit plans; and (iv) any rights or
claims Executive may have that cannot be waived under applicable law;
(collectively, the “Excluded Claims”). Executive further acknowledges and agrees
that, except with respect to Excluded Claims, the Company and the Releasees have
fully satisfied any and all obligations whatsoever owed to Executive arising out
of Executive’s employment with the Company or any of the Releasees, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.

2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least forty-five (45) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed



A-1
    



--------------------------------------------------------------------------------




the Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so only by writing to:
Armstrong Flooring, Inc., 2500 Columbia Avenue, Lancaster, Pennsylvania 17604,
Attention: General Counsel. The Release shall not be effective until the eighth
(8th) day after Executive shall have executed the Release and returned it to the
Company, assuming that Executive had not revoked Executive’s consent to the
Release prior to such date. No payments shall be due under Section 6 of the
Change in Control Agreement unless this Release has become effective, and no
such amounts shall be paid until the times set forth therein.
4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the Commonwealth of Pennsylvania, and each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.

7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the Commonwealth of
Pennsylvania If any provision hereof is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this document and
its terms shall be construed and enforced as if such unenforceable provision had
never comprised a part hereof, the remaining provisions hereof shall remain in
full force and effect, and the court construing the provisions shall add as a
part hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
ARMSTRONG FLOORING, INC.


By: ________________________
Name: ______________________
Title: _______________________






____________________________
________________
EXECUTIVE








A-2
        